Citation Nr: 1446983	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  10-47 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether the creation of an overpayment of compensation benefits based upon incarceration for a felony conviction was proper.

2.  Entitlement to a waiver of overpayment of $1,724.83.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to November 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The Board observes that in various statements in the record, the Veteran has requested an explanation for a partial withholding of benefits from June 2007 to December 2007.  However, he has not yet received an accounting of that withholding.  Such matter is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a May 2008 decision, the RO reduced the Veteran's compensation award due to his incarceration.  In subsequent correspondence in July and December 2008, and thereafter, the Veteran in essence questions the validity of the debt.  

The issue of whether the creation of a debt was proper is inextricably intertwined with the issue of entitlement to a waiver of recovery of the overpayment.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, in general, the threshold determination must be made on the propriety of the creation of the debt prior to a decision on the waiver of indebtedness when the validity of the debt is challenged. See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).
 
Additionally, the Board notes that the July 2008 letter to the Veteran from the Debt Management Center (DMC) notes that information concerning waiver options was provided on an enclosded document entitled "Notice of Rights and Obligations."    A copy of this attachment is not contained in the claims file.  On remand, the AOJ should attempt to obtain a copy of this attachment to DMC demand letters.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of a "Notice of Rights and Obligations" attachment enclosed with DMC demand letters pertaining to compensation overpayments.  Efforts to obtain this document should be recorded in the claims file.

2.  Adjudicate the Veteran's claim concerning the validity of the debt, completing a full audit for the entire period covered by the overpayment.  Then provide an accounting to the Veteran, explaining the amount of the overpayment and how it was calculated. 

3.  After the above has been completed to the extent possible, the AOJ should again review the record.  If the debt is not expunged in full, readjudicate the claim for a waiver of the debt, and issue a supplemental statement of the case on both issues that includes the relevant laws and explains the basis for the conclusion.  The appellant and his representative should be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



